DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed December 17, 2021, applicant submitted an amendment filed on March 15, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (PGPUB 2017/0263248), hereinafter referenced as .

Regarding claim 9, Gruber discloses a data processing system comprising: 
a processor (processor; p. 0061); and 
a computer-readable medium storing executable instructions for causing the processor to perform operations (p. 0059) of 
receiving a first audio input from a user comprising spoken content that includes a first command (command; p. 0254-0259); 
analyzing the first audio input using one or more machine learning models to obtain a first interpretation of the first audio input, the first interpretation including first context information (contextual data; p. 0313, 0319); 
processing the first interpretation of the first audio input in an application based on the first context information (contextual data; p. 0313, 0319); 40PATENTMicrosoft Docket No. 408772-US-NP NovoTechIP Docket No. 170101-592 
receiving, subsequent to the first audio input, a second audio input comprising spoken content that includes a second command (command; p. 0254-0259, 0313, 0319); 
analyzing the second audio input using the one or more machine learning models to obtain a second interpretation of the second audio input, the second interpretation including second context information, wherein the second interpretation is based at least in part on the first context information associated with the first command (contextual data; p. 0313, 0319); and 

Baldwin discloses a method and system which includes information indicative of how the user was interacting with an application when the first command was spoken (allowing a user to use free form utterances and incorporating the context based on previous utterances and domain, to interpret the utterance; p. 0025-0028 and 0035), to allow a flexible method and system.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method and system as described above, to provide a natural and intuitive way to converse with the system.
Regarding claims 10 and 16, Gruber discloses a method and system, hereinafter referenced as a method further including instructions configured to cause the processor to perform operations of analyzing the first audio input using one or more natural language processing models to produce a first textual output comprising a first textual representation of the first audio input (transcribe/STT; p. 0254-0259); and 
analyzing the first textual output using the one or more machine learning models to determine first context information of the first textual output (text; p. 0254-0259, 0131).  
Regarding claims 11 and 17, Gruber discloses a method further including instructions configured to cause the processor to perform operations of 

identifying a term or phrase included in the textual representation of the second audio input indicative of the second audio input including a sequential command (sequence of words or tokens; p. 0229, 0254-0259); and 
analyzing a second textual output and the identified term or phrase using the one or more machine learning models to determine second context information of the second textual output (commands; p. 0254-0259, 0287).  
Regarding claim 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Gruber discloses a system for identifying a force-action wherein the forced-action command indicates that a particular action is to be performed based on the command information (using the terms literal, dictate and transcribe, for example, to force the action to take place; p. 0306-0307).


Claims 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Baldwin and in further view Anderson et al. (PGPUB 2003/0139925), hereinafter referenced as Anderson.

Regarding claims 12 and 18, Gruber in view of Baldwin disclose a method as described above, but does not specifically teach a method further including instructions configured to cause the processor to perform operations of receiving implicit feedback or explicit feedback regarding the second interpretation of the second audio input; and 

Anderson discloses a method further including instructions configured to cause the processor to perform operations of receiving implicit feedback or explicit feedback regarding the second interpretation of the second audio input (implicit feedback; p. 0022-0026, 0046, 0055); and 
training the one or more machine learning models based on the implicit feedback or the explicit feedback (train the models; p. 0022-0026, 0046, 0055), to tune system behavior.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve system performance.  
Regarding claims 13 and 19, Gruber discloses a method configured to cause the processor to perform operations of: 
updating one or more parameters of the one or more machine learning models based on a difference between the first interpretation and the second interpretation of the first audio input (update language model; p. 0313).  
Regarding claims 14 and 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Gruber of generating training data for the one or more machine learning models based on a difference between the first interpretation and the second interpretation of the first audio input (contextual interpretation; p. 0287).


Allowable Subject Matter
Claims 1-8 are allowed.
	The following is a statement of reasons for allowance:
As for independent claim 1, it recites a data processing system.  Prior art such of record discloses a similar system, but fails to teach the claims in combination with receiving a second audio input from the user comprising a corrective command in response to presenting the first interpretation in the application, wherein the second audio input includes a restatement of the mixed-mode dictation with an alternative phrasing; analyzing the second audio input to obtain a second interpretation of the restatement of the mixed-mode dictation provided by the user by processing the second audio input using one or more natural language processing models to obtain a second textual representation of the restatement of the mixed-mode dictation and processing the second textual representation using one or more machine learning models to obtain the second interpretation of the mixed-mode dictation; presenting the second interpretation to the user in the application on the data processing system; receiving an indication from the user that the second interpretation is a correct interpretation of the mixed-mode dictation; and responsive to the indication from the user, modifying the operating parameters of the one or more machine learning models to interpret the subsequent instances of the mixed-mode dictation based on the second interpretation by generating training data for the one or more machine learning models that associates the mixed-mode dictation with the second interpretation and retraining the one or more machine learning models using the training data.
	Dependent claims 2-8 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657